DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This is the first action on the merits in response to application #17/222,270 filed on 04/05/2021 in which claims 1-20 have been presented for prosecution below.
Response to Amendment
Acknowledgement is made of preliminary amendment filed on 04/11/2022 in which claims 1,8 and 15 are currently amended. By this amendment, claims 1-20 are still pending in the application.
Information Disclosure Statement
The information disclosure statements (IDS) filed on 04/05/2021 and 09/17/2021 have been considered and placed of record. Initialed copies are attached herewith.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1,3-8,10,12-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee et al., (Lee) US 2009/0103341 in view of Crews USPAT 3,904,947.
Regarding claim 1: Lee at least discloses and shows in Figs. 1B-3 and 9C: A vehicle(plug-in hybrid electric vehicle system 12; see ¶[0116]) comprising: a plug (18)(Fig. 1B) configured to be coupled to a source of an AC power signal(VAC; see ¶[0116] and Fig. 2B); a first converter(first buck/boost converter in combination full bridge rectifier(20) ¶[0041], [0091],[01116]) configured to be selectively operable as a boost converter(via one of the buck/boost converter; see Fig. 9G; ¶[0045],[0089],[0104]-[0105],[0107]) and to be selectively operable as a rectifier(via 20) to rectify the AC power signal(VAC); a switch (one of Q3,Q4 and Q5; see ¶[0087]) coupled between the receptacle and the first converter, the switch configured to couple the AC power signal to the first converter(see ¶[0087]); a first energy storage device(Batt 24) ; a second converter(the other one of the dual buck/boost converters; see ¶[0041]) coupled to the first converter(20) and configured to be operable as buck converter(operating mode 3; see ¶[0108]-[0109]); a second energy storage device(BATT1 connected to HV bus 26; see Fig. 3); wherein the first converter(20 in combination with one of the buck/boost converter) is used to charge the first energy storage device(24) and the second converter(the other one of the buck/boost converters) is used to charge the second energy storage device(BATT1 connected to HV bus 26; see Fig. 3) when the plug(18) is coupled to the source of the AC power signal(VAC) and the switch(one of Q3,Q4 and Q5; see ¶[0087]) is closed.
Lee discloses all the claimed invention except for disclosing a receptacle. Instead Lee teaches a plug (18).
However, Crews teaches factual evidence of a receptacle (18)(Fig. 2) configured to be coupled to a source of an AC power signal (via dual voltage plug with ground 23 and cable 40; see Fig. 3)(see col. 2, lines 59-64).
Lee and Crews are vehicle mounted battery charging system analogous art. Therefore it would have been obvious to one having ordinary skill in the art at the time of the invention to incorporate the receptacle of Crews into the vehicle system of Lee in order to provide a delivery of power to the batteries of the vehicle. Furthermore, Substituting the plug in the vehicle system of Lee with the receptacle of the vehicle of Crews was obvious to try since a patent claim can be proved obvious by showing that the claimed combination of elements was “obvious to try,” particularly when there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions such that a POSITA would have had good reason to pursue the known options within his or her technical grasp. Furthermore, when a device or technology is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or in a different one, so that if a person of ordinary skill can implement a predictable variation, the variation is likely obvious.
Regarding claim 8: Lee at least discloses and shows in Figs. 1B-3, and 9C: A vehicle(plug-in hybrid electric vehicle system 12; see ¶[0116])  comprising: a receptacle(construed as plug 18) configured to be coupled to a source of an AC power signal(VAC; see ¶[0116] and Fig. 2B); a boost converter(L1, Q2, Q4, Q5, D4 and D5 form a simple boost converter from the battery to high voltage bus; see ¶[0105],[0107] and Fig. 5A) configured to be selectively operable as a rectifier(in combination with rectifier 20; see ¶[0116])  to rectify the AC power signal(VAC); a switch(one of Q3,Q4 and Q5; see ¶[0087])  coupled between the receptacle and the boost converter, the switch configured to couple the AC power signal(VAC) to the boost converter(as formed by L1, Q2, Q4, Q5, D4 and D5); a first energy storage device(24) ; a buck converter(The buck converter is comprised of L1, Q3, Q6, D2, D3 and D6, for example. Desirably, Q3 maintains a simple on-state and Q6 functions as a switch for buck operation while D2 provides the free-wheeling path. Other switches and diodes Q1, Q2, Q4, Q5, D1, D4 and D5 stay at a simple off-state; see ¶[0108]-[0109]) coupled to the boost converter; a second energy storage device(24) ; wherein the boost converter(as formed by L1, Q2, Q4, Q5, D4 and D5) is used to charge the first energy storage device(BATT1 connected to HV bus 26; see Fig. 3)(see ¶[0104]-[0105]) and the buck converter(as formed by L1, Q3, Q6, D2, D3 and D6; see ¶[0108]) is used to charge the second energy storage -4-Inventors: Robert Dean King et al.Application No.: 17/222,270device(24) when the receptacle is coupled to the source of the AC power signal(VAC) and the switch is closed.
Lee discloses all the claimed invention except for disclosing a receptacle. Instead Lee teaches a plug (18).
However, Crews teaches factual evidence of a receptacle (18)(Fig. 2) configured to be coupled to a source of an AC power signal (via dual voltage plug with ground 23 and cable 40; see Fig. 3)(see col. 2, lines 59-64).
Lee and Crews are vehicle mounted battery charging system analogous art. Therefore it would have been obvious to one having ordinary skill in the art at the time of the invention to incorporate the receptacle of Crews into the vehicle system of Lee in order to provide a delivery of power to the batteries of the vehicle. Furthermore, Substituting the plug in the vehicle system of Lee with the receptacle of the vehicle of Crews was obvious to try since a patent claim can be proved obvious by showing that the claimed combination of elements was “obvious to try,” particularly when there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions such that a POSITA would have had good reason to pursue the known options within his or her technical grasp. Furthermore, when a device or technology is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or in a different one, so that if a person of ordinary skill can implement a predictable variation, the variation is likely obvious.
Regarding claim 15: Lee at least discloses and shows in Figs. 1B-3, and 9C: A vehicle comprising: -5-Inventors: Robert Dean King et al.Application No.: 17/222,270a receptacle(18)(construed as applicant’s receptacle) configured to be coupled to a source of an AC power signal(AC power signal; see ¶[0116]); a first converter configured to be operable as a boost converter(L1, Q2, Q4, Q5, D4 and D5 form a simple boost converter from the battery to high voltage bus; see ¶[0105],[0107] and Fig. 5A) and to be selectively(see ¶[0087]) operable as a rectifier(in combination with rectifier 20; see ¶[0116]) to rectify the AC power signal; a switch(one of Q3,Q4 and Q5; see ¶[0087]) coupled between the receptacle and the first converter, the switch configured to couple the AC power signal to the first converter(first buck/boost converter); a first energy storage device(24); a second converter(second buck/boost converter) coupled to the first converter and configured to be operable as buck converter(as formed by L1, Q3, Q6, D2, D3 and D6; see ¶[0108]); a second energy storage device(BATT1 connected to HV bus 26; see Fig. 3); a motor(electric motor; Fig. 1F and 14) configured to be coupled to the second energy storage device(BATT1 connected to HV bus 26; see Fig. 3)(see Fig. 14); a third converter coupled between the motor(see electric motor in vehicle 12 of Fig. 1F) and the second energy storage device(BATT1 connected to HV bus 26; see Fig. 3), the third converter(3 phase inverter; see Fig. 14) configured to be operable to drive the motor(electric motor); wherein: the first converter(20 in combination with one of the buck/boost converter) is used to charge the first energy storage device(24) and the second converter(the other buck/boost converter which is formed by L1, Q2, Q4, Q5, D4 and D5 form a simple boost converter from the battery to high voltage bus; see ¶[0105],[0107] and Fig. 5A) is used to charge the second energy storage device(BATT1 connected to HV bus 26; see Fig. 3) when the receptacle is coupled to the source of the AC power signal and the switch(when one of Q3,Q4 and Q5 is selected; see ¶[0087])) is closed; and the third converter(3 phase inverter; see Fig. 14) is used to operate the motor when the receptacle is decoupled from the source of the AC power signal and the switch is open.
Regarding claims 3,10, and 17 Lee in view of Crews discloses all the claimed invention as set forth and discussed above in claims 1,8 and 15. Lee further teaches, wherein the first converter(rectifier 20 in combination with buck/boost converter has a power factor correction greater than 0.96 at all times) is selectively operable to correct a power factor of the AC power signal(see ¶[0083], [0185]).
Regarding claims 4 and 11, Lee in view of Crews discloses all the claimed invention as set forth and discussed above in claims 1 and 8. Lee further teaches, further comprising a motor(electric motor; see Figs. 1F and 14)  and a third converter(3 phase inverter) configured to be operable to drive the motor.
Regarding claims 5, 12  and 18, Lee in view of Crews discloses all the claimed invention as set forth and discussed above in claim 1,8 and 15 respectively. Lee further discloses, wherein the first energy storage device(24) comprises a battery(see ¶[0116]).
Regarding claims 6, 13  and 19, Lee in view of Crews discloses all the claimed invention as set forth and discussed above in claim 1,8 and 15 respectively. Lee further discloses, wherein the second energy storage device(BATT1 connected to HV bus 26; see Fig. 3) comprises a battery(see Fig. 3).
Regarding claims 7, 14 and 20, Lee in view of Crews discloses all the claimed invention as set forth and discussed above in claims 1,8 and 15. Lee further discloses, wherein the first converter is configured to rectify both 120 VAC and 240 VAC(note the AC power source has between about 100 volts to about 500 volts and one or more phases).
Claims 2,9 and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee et al., (Lee) US 2009/0103341 in view of Crews USPAT 3,904,947 as applied to claims 1,8 and 15 above and in further view of Sawada(WO 2008041418A1) (Exhibit 1006 IPR2019-00016).
Regarding claims 2, 9, and 11, Lee in view of Crews discloses all the claimed invention as set forth and discussed above in claims 1,8 and 15. Lee further discloses, wherein the first converter(L1, Q2, Q4, Q5, D4 and D5 form the simple boost converter; see Fig. 5A) comprises: a three terminal semiconductor(note-each of switches Q2, Q4 and Q5 is a three terminal converter) having first(source) and second(drain) electrodes and a control electrode(gate) for controlling the conduction between the first(D4) and second electrodes(D5)(see Fig. 5A)… and an inductive component(L1) having a first end coupled to the switch and a second end coupled to one of the first and second electrodes (See Fig. 5A of Lee) 
The combination of Lee and Crews does not teach the limitations of:
a diode coupled between the first and second electrodes
However, Sawada discloses and shows in Fig. 7, factual evidence of a diode(one of D1A, D2A, D1B, D2B) coupled between the first and second electrodes.
It would have been obvious to one having ordinary skill in the art to have modified the combination of Lee and Crews by including a diode coupled between the first electrode and the second electrodes in each of the converter in order to provide protection from reverse current flow into the switches and thereby improve the overall efficiency of the system. 
Accordingly claims 2, 9, and 11 would have been obvious.
Citation of Prior Art
For a list of related prior art references not mentioned above but disclose related apparatus or method, see Form PTO-892.
USPAT 6,046,915 to Jacobs et al., (Jacobs) discloses a phase selection circuit for three phase power converter and method of operation thereof.
USPAT 5,784,269 to Jacobs et al., (Jacobs) discloses a three phase high power factor converter using phase selection circuit.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M'BAYE DIAO whose telephone number is (571)272-6127. The examiner can normally be reached M-F; 9:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

M'BAYE DIAO
Primary Examiner
Art Unit 2859



/M BAYE DIAO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        October 13, 2022